Citation Nr: 1132087	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In May 2008, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court vacated the Board's May 2008 decision with respect to the claim on appeal and remanded the claim for further adjudication.


FINDING OF FACT

The Veteran's currently diagnosed sleep disorder is not related to military service.


CONCLUSION OF LAW

A sleep disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in January 2004 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in March 2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations have not been accorded the Veteran, because there evidence of record does not demonstrate that the Veteran had a sleep disorder during military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. §§ 3.303(b), 3.307 (2010); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).
Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnoses of a sleep disorder.

The first medical evidence of a sleep disorder after separation from military service, was a February 2000 private medical report gave a diagnosis of obstructive sleep apnea.  The medical evidence of record shows that a sleep disorder has been consistently diagnosed since February 2000.

An August 2001 private medical report stated that the Veteran had "a longstanding history of sleep maintenance disorder which has been present since his Vietnam experience."

The Veteran's service treatment records are negative for any diagnosis of a sleep disorder.  While the Veteran has a current diagnosis of a sleep disorder, there is no medical evidence that a sleep disorder was diagnosed prior to February 2000, approximately 28 years after separation from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Furthermore, the probative evidence of record does not relate the Veteran's sleep disorder to military service.

The only medical evidence of record which discusses such a relationship to military service in any manner is the August 2001 private medical report which stated that the Veteran had "a longstanding history of sleep maintenance disorder which has been present since his Vietnam experience."  This statement was made in the section of the medical record dealing with the Veteran's own reports of his medical condition, and there is no evidence that demonstrates that it is otherwise based on objective medical observation or clinical findings.  Accordingly, the Board finds that this statement is a lay statement from the Veteran, which was then reported in the medical record.  Thus, the statement will only be considered competent medical evidence if the Veteran's lay statement is found to be credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate).

The Veteran claims that he has experienced a sleep disorder since military service.  However, the record is replete with medical evidence dating back many years prior to the February 2000 private medical report which gave a diagnosis of a sleep disorder.  These records include extensive medical examinations, including in-patient treatment with thorough observation and neuropsychiatric sleep studies.  None of these records provide any diagnosis of a sleep disorder.  Such evidence is not consistent with the Veteran's lay statements of continuity of symptomatology since November 1971.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, the medical evidence of record from November 1971 to February 2000 does not demonstrate that the Veteran had continuity of sleep symptomatology.  In addition, this medical evidence is more probative of the Veteran's medical status during the years prior to February 2000 than the Veteran's own lay statements regarding that time period.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Accordingly, the Board finds that the Veteran's lay statements are not credible with respect to his reports of continuity of symptomatology of his sleep disorder, as they are contradicted by contemporary medical evidence.  As such, the August 2001 private medical report is not competent to demonstrate that the Veteran's currently diagnosed sleep disorder is related to military service.  Coburn, 19 Vet. App. at 432; Kowalski, 19 Vet. App. at 179.

The Veteran's statements alone are not sufficient to prove that his currently diagnosed sleep disorder is related to military service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran's statements are not competent to make a determination that his currently diagnosed sleep disorder is related to military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no competent medical evidence of record that relates the Veteran's currently diagnosed sleep disorder to military service.  As such, service connection for a sleep disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent medical evidence that relates the Veteran's currently diagnosed sleep disorder to military service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


